It was decided in Haskins v. Royster, 70 N.C. 601 [70 N.C. 600], that if a person maliciously entices laborers or croppers to break their contracts with their employer and desert his service, the employer may recover damages against such person. The same reasons cover every case where one person maliciously persuades another to break any contract with a third person. It is not confined to contracts for service. In the present case the plaintiff made a contract with the Atlantic  North Carolina Railroad Company of which the defendant was President and Superintendent, by which the Company agreed to transport from points on their road to Morehead City a large number of cross-ties which plaintiff had contracted to deliver in Cuba. After the contract had been partly performed the defendant being still President and Superintendent of the Company maliciously and for the purpose of injuring the plaintiff, as the jury have found, refused to complete the contract whereby plaintiff was injured. After the jury had found a verdict for the plaintiff and assessed his damages the Judge arrested the judgment and the plaintiff appealed. In this we think the Judge erred and his judgment must be reversed.
It is the duty of this Court to give such judgment as it appears on the record that the Court below should have given. The plaintiff moves here for judgment upon the verdict. There are no exceptions by defendant to the Judge's charge, and it does not appear that he asked for a new trial. The instructions of the Judge on the question of damages are not full, but it does not appear that he was requested to give any others. If he had thought the damages excessive he would have set the verdict aside and given a *Page 357 
new trial on that ground. We neither do nor can know anything of the evidence and if we did we could not set aside the verdict and give a new trial on that ground except perhaps where it appeared to be a very gross case of excess
Judgment below reversed and judgment in this Court for the plaintiff according to the verdict.
PER CURIAM.                              Judgment reversed.